Title: General Orders, 9 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Wednesday October 9th 1782
                     Parole Bethlehem.
                     Countersigns Easton, Darby.
                  
                  For the day tomorrow Colonel OgdenLieutenant Colonel OlneyBrigade Major ConverseQuarter Master RipleyFor duty tomorrow5th Connecticut & 5th Massa. regiments.
                  The honorable the superintendant of Finance having by the following Commission, appointed Ezekial Cornell Esqr. Inspector for the Main army for the purposes therein mentioned.  He is to be respected and obeyed accordingly.
                  To Ezekiel Cornell Esqr. Greeting.
                  Whereas the United States in Congress assembled, did on the 7th day of May last—Resolve in the words following to wit, That the Superintendent of Finance be, and hereby is authorised to appoint an Inspector for the Main army, and another for the southern army, to take care that the Contracts for supplying rations be duly executed by the Contractors: That the said Inspectors shall also be, and they are hereby fully empowered and directed to attend to the expenditures of public property in the several departments of the army, and report any fraud, neglect of duty or other misconduct by which the public property is wasted, or expence unecessarily accumulated so that the party charged therewith may be tried by Court Martial, on such charges exhibited against him by either of the said Inspectors; and that neither the said Inspectors, nor the said Contractors or their property be liable to arrest or subject to Martial Law, except by the express order of the Commander in chief or commander of the army to which the Inspector respectively shall be appointed, any resolution or acts of Congress heretofore made notwithstanding.  Now therefore in persuance of the authority so as aforesaid vested in me I do hereby appoint you Ezekiel Cornell to be the Inspector for the Main army giving and granting to you the said office with all and singular the rights, powers, priviledges, and emouliments to the same belonging or in any wise appertaining.
                  Given under my Hands & Seal in the Office of Finance this Nineteenth day of Septr in the Year of our Lord One Thousand, seven hundred and eighty two.
                  
                  
               Rob: MorrisThe Commander in Chief desires that Chimneys may not be built to the tents in the Line untill his further direction shall be made known.